DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of Applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  The certified copy has been filed in parent Application No. KR10-2016-0083626, filed on 07/01/2016.
Information Disclosure Statement
Applicant’s information disclosure statements submitted on 12/28/2017 and 12/10/2020 have been considered and are included in the file.

Election/Restrictions
Applicant's election of Group I in the reply filed on 08/19/2020 is acknowledged.  The traversal is on the grounds that there is no examination burden.  This is not found persuasive because the restriction is based on a lack of unity of invention.  As stated in the restriction requirement, since Matsushita (JP 08320141) discloses all of the common technical features shared between claims 1 and 2, these corresponding features recited in the claims are not special technical features and therein Groups I and II lack unity of invention.
The restriction/election requirement is therefore deemed proper and is made FINAL.  Claims 1 and 3-5 are examined.  Claim 2 is withdrawn.  


Specification
The disclosure is objected to because of the following informalities:
  In p. 6, line 12 of the specification filed on 12/28/2017, “motor 10” should read “motor 140”
Appropriate correction is required.

Claim Objections
Claim 4 is objected to because of the following informalities:
Claim 4, line 2, “a supplying unit inserted or removed between the outer casing and the inner casing…” should be changed to “a supplying unit inserted between or removed from the outer casing and the inner casing…”
Appropriate correction is required.

Claim Interpretations

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use a nonce term but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitations recite sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
Supplying unit in claim 4, line 2.  Supplying unit is a nonce term, but the claim in lines 2-7 recites sufficient structure associated with the supplying unit.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites a “wave-shaped flow path” in line 5.  The definition and structural features associated with the term “wave-shaped” are unclear.  To one of ordinary skill in the art, the term “wave-shaped” is generally understood as an undulating, oscillating, or sinusoidal characteristic feature.  However, the specification identifies flow path 121 as having a wave shape formed on the inner wall surfaces along a vertical lengthwise direction (p.5, lines 5-6).  In light of the specification and Applicant’s drawings, is unclear how the flow path 121 has a “wave shape”.  The use of “wave-shaped” is not consistent with an ordinary and generally-understood meaning of the term “wave”.  Therein, in light of the claim limitation “wave-shaped”, a person of ordinary skill in the art would not be informed of the boundaries of what constitutes infringement between a “wave-shaped” 

Dependent claims 3-5 are also rejected due to their dependency of claim 1.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (U.S. 8,070,420).
Regarding claim 1, Chen discloses a ventilator (Col. 1, lines 8-11), comprising: an outer casing (40) having a mounting space in an inside thereof (mounting space is the interior section of outer casing 40, labeled “a” in Fig. 2’ shown below); an inner casing (18) mounted in the mounting space of the outer casing (as shown in Fig. 6 or Fig. 8, inner casing 18 is mounted within the mounting space (interior section labeled “a” in Fig. 2’) of outer casing 40); a blowing fan (20) received in an inner space of the inner 

    PNG
    media_image1.png
    858
    818
    media_image1.png
    Greyscale

Fig. 2’



    PNG
    media_image2.png
    451
    848
    media_image2.png
    Greyscale

Fig. 6’


Allowable Subject Matter
Claims 3-5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 3, the prior art of record fails to disclose or suggest of an auxiliary flow path shaped as a screw on a ceiling of the inner casing.  The inner casing (18) disclosed in Chen does not have an auxiliary flow path resembling a screw on a ceiling (i.e., top surface of 18) of the inner casing.  It would not have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to incorporate such a screw shaped auxiliary flow path because such modification would significantly disrupt the enhanced cooling effect caused by the wavy airflow configuration disclosed in Chen (Col. 3, lines 45-52).  As disclosed in p.5 of Applicant’s 
Regarding claim 4, Chen fails to disclose or suggest of a washing unit including a supplying unit that is between the outer casing and the inner casing of the ventilator.  
Moon et al. (KR 20120034333A) discloses of a ceiling-type air conditioner cleaning apparatus (100), as shown in Fig. 2.  However, to install the cleaning apparatus (100), hooks (121, [0029] of translation provided) are attached to a fastening piece (15) of the outer casing (10) of the air-conditioner as shown in Fig. 3.  Therein, the washing unit (i.e., cleaning apparatus 100) is not between the outer casing (10) and the inner casing of the ventilator.  Cover (50) resembles an inner casing, but cover 50 is removed to attach the cleaning apparatus (100) to the air-conditioner ([0026]).   Further, the combination of Chen and Moon et al. would not disclose the claimed invention because as similarly shown in Moon et al., the frame (10) disclosed in Chen would have to be removed in order for the cleaning apparatus (100, Moon) to have access to the interior mounting space.  The inner casing (18) is coupled to the frame (10), which would be removed altogether and therein in combination, the structure would not disclose the washing unit (i.e., cleaning apparatus 100, Moon) between the outer casing (40, Chen) and the inner casing (18, Chen).
Claim 5 is allowable due to its dependency on Claim 4.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
Moon et al. (KR 20120034333A) discloses of a ceiling-type air conditioner cleaning apparatus (100).
Chen (U.S. 7,908,879) discloses of a multifunctional ceiling air-conditioning machine.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J ZAMORA ALVAREZ whose telephone number is (571)272-7928.  The examiner can normally be reached on Monday-Friday 7:30 am- 5:00 pm EST alternating Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, COURTNEY HEINLE can be reached on (571)270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/ERIC J ZAMORA ALVAREZ/Examiner, Art Unit 3745                                                                                                                                                                                                        02/19/2021